FILED IN
DATE: MARCH 26, 2015                                                                                 14th COURT OF APPEALS
                                           NOTICE OF APPEALS                                            HOUSTON, TEXAS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                         3/26/2015 12:37:20 PM
TO:         14TH COURT OF APPEALS                                                                    CHRISTOPHER A. PRINE
                                                                                                              Clerk


From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S


CAUSE: 2010-64089

VOLUME               PAGE                  OR      IMAGE # 63955476

DUE 5-23-15                                        ATTORNEY BAR # 06794600

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH


DATE ORDER SIGNED:              01-23-15

MOTION FOR NEW TRIAL/REQUEST FOR FINDINGS OF FACT; DATE: FILED 02-18-15

REQUEST TRANSCRIPT DATE FILED                       03-25-15

NOTICE OF APPEAL DATE FILED                        03-25-15

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED:          YES           NO         IMAGED FILED:           YES         NO


CODES FOR NOTICE OF APPEAL: BG, C, O,

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                               By: /s/PHYLLIS WASHINGTON
                                                                      PHYLLIS WASHINGTON, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card            Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      MAR 26, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201064089__ PJN> __ TRANS NUM: _________ CURRENT COURT: 129 PUB? _
CASE TYPE: OTHER CIVIL                      CASE STATUS: DISPOSED (FINAL)
STYLE: DUCHARNE, GUSTAVO E                VS TEX-FIN INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00002-0002 XPL 06794600 TEX-FIN INC                        FALICK, MICHA
_     00001-0002 XDF          DUCHARNE, GUSTAVO E
_     00003-0001 DEF 01399100 TEXAS WORKFORCE COMMISSION         ATERNO, ANTHO
_     00006-0001 MED 03914500 CARTER, ERIC G.
_     00005-0001 AGT          TEX-FIN INC BY SERVING ITS REG
_     00004-0001 AGT          TEXAS WORKFORCE COMMISSION MAY
_     00002-0001 DEF 06794600 TEX-FIN INC                        FALICK, MICHA
_     00001-0001 PLT 06957750 DUCHARNE, GUSTAVO E                FIDDLER, G. S

==> (8) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP